           Case 7:15-cr-00816-NSR Document 53 Filed 01/04/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           1/4/2021

 UNITED STATES OF AMERICA

               - v. -
                                                FINAL ORDER OF FORFEITURE
 SALVATORE CARPANZANO,
                                                15 Cr. 816 (NSR)
     a/k/a “Salvino Casiraghi,”

                            Defendant.


  WHEREAS, on November 24, 2015, SALVATORE CARPANZANO, a/k/a “Salvino

Casiraghi,” (the “Defendant” ) was charged in an eight-count Information, 15 Cr. 816

(NSR) (the “Information”), with conspiracy to commit wire fraud, in violation of 18

U.S.C. § 1349 (Count One); and wire fraud, in violation of 18 U.S.C. §§ 1343 and 2

(Counts Two through Eight); and

  WHEREAS, the Information included a forfeiture allegation as to Counts One

through Eight of the Information seeking to forfeit to the United States, pursuant to

18 U.S.C. § 981(a)(1)(C), and 28 U.S.C. § 2461(c); any and all property, real or per-

sonal, that constitutes or is derived from proceeds traceable to the commission of the

offenses charged in Counts One through Eight of the Information including but not

limited to all right, title, and interest of the Defendant in the following;

      a.       One   2006   Bentley     Continental              bearing       VIN
               SCBCR63W36C036796 (the “Bentley-1”);

      b.       One 1987 Mercedes-Benz bearing VIN WDBBA48D7HA058177
               (the “Mercedes-1”);

      c.       One 1987 Mercedes-Benz bearing VIN WDBBA48D1HA056621
               (the “Mercedes-2”);
           Case 7:15-cr-00816-NSR Document 53 Filed 01/04/21 Page 2 of 6




      d.       One 2008 Aston Martin bearing VIN SCFBFO4B48GD09044 (the
               “Aston Martin”);

      e.       One 1992 Mercedes-Benz bearing VIN WDBGA57E9NA063060
               (the “Mercedes-3”);

      f.       One 2011 Bentley bearing VIN SCBBB7ZH8BC015323 (the
               “Bentley-2”); and

      g.       One 2011 Range Rover bearing VIN SALMF1E49BA338391 (the
               “Range Rover”);

(a through g, collectively, the “Vehicles”); and

  WHEREAS, on or about December 9, 2015, the Defendant pleaded guilty to Counts

One through Eight of the Information pursuant to a plea agreement with the Gov-

ernment, wherein the Defendant admitted the forfeiture allegation as to Counts One

through Eight of the Information and agreed to forfeit to the United States (i) a sum

of money equal to $10,058,000 in United States currency, representing the amount of

proceeds obtained directly and indirectly as a result of the commission of the offenses

charged in Counts One through Eight of the Information; (ii) all right, title, and in-

terest of the Defendant in, inter alia, (a) the Vehicles and (b) Trustco Bank, Account

Number 33230068, held in the name of Leumi Overseas Trust & Escrow Limited,

LLC., (the “Trustco Account”, collectively, with the Vehicles, the “Specific Property”);

and

  WHEREAS, on or about December 29, 2015, the Court entered a Consent Prelimi-

nary Order of Forfeiture as to Specific Property/Money Judgment (Docket Entry 36),

imposing a money judgment against the Defendant in the amount of $10,058,000.00

and ordering the forfeiture to the United States of, inter alia, all of the Defendant’s

right, title, and interest in the Specific Property; and


                                            2
           Case 7:15-cr-00816-NSR Document 53 Filed 01/04/21 Page 3 of 6




  WHEREAS, on or about the October 16, 2016 the Federal Bureau of Investigation

administratively forfeited the Bentley-2 to the Government and received $118,000.00

in United States currency, representing the sale proceeds of the vehicle; and

  WHEREAS, on or about August 15, 2017 the Court entered an Interlocutory Order

of Sale authorizing the sale of the remaining Vehicles pending the entry of a Final

Order of Forfeiture; and

  WHEREAS, the United States Marshals Service (the “USMS”), pursuant to the

Interlocutory Order of Sale, sold the Vehicles and obtained the following:

      i.       $38,00.00 in United States currency representing the sale pro-
               ceeds of the Bentley-1;

     ii.       $22,000.00 in United States currency representing the sale pro-
               ceeds of the Mercedes-1;

    iii.       $20,000.00 in United States currency representing the sale pro-
               ceeds of the Mercedes-2;

    iv.        $46,000.00 in United States currency representing the sale pro-
               ceeds of the Aston Martin;

     v.        $4,700.00 in United States currency representing the sale pro-
               ceeds of the Mercedes-3; and

    vi.        $15,400.00 in United States currency representing the sale pro-
               ceeds of the Range Rover;

(i through vi, collectively the “Sale Proceeds”); and

  WHEREAS, on or about December 13, 2018, the Government seized $50,447.93 in

United States currency from the Trustco Account (the “Trustco Funds”, collectively,

with the Sale Proceeds, the “Forfeited Funds”); and

  WHEREAS, the Consent Preliminary Order of Forfeiture as to Specific Prop-

erty/Money Judgment directed the United States to publish, for at least thirty (30)



                                           3
        Case 7:15-cr-00816-NSR Document 53 Filed 01/04/21 Page 4 of 6




consecutive days, notice of the Preliminary Order of Forfeiture, notice of the United

States’ intent to dispose of the Specific Property, and the requirement that any person

asserting a legal interest in the Specific Property must file a petition with the Court

in accordance with the requirements of 21 U.S.C. § 853(n)(2) and (3). The Preliminary

Order of Forfeiture further stated that the United States could, to the extent practi-

cable, provide direct written notice to any person known to have an alleged interest

in the Specific Property and as a substitute for published notice as to those persons

so notified; and

  WHEREAS, the provisions of 21 U.S.C. § 853(n)(1), Federal Rule of Criminal Pro-

cedure 32.2(b)(6), and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions, require publication

of a notice of forfeiture and of the Government’s intent to dispose of the Specific Prop-

erty before the United States can have clear title to the Specific Property; and

  WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.for-

feiture.gov) beginning on July 10, 2020, for thirty (30) consecutive days, through Au-

gust 8, 2020, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

and Maritime Claims and Asset Forfeiture Actions and proof of such publication was

filed with the Clerk of the Court on December 21, 2020 (Docket Entry 50); and

  WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property

have been filed; and




                                           4
         Case 7:15-cr-00816-NSR Document 53 Filed 01/04/21 Page 5 of 6




  WHEREAS, the Defendant is the only person known by the Government to have a

potential interest the Specific Property; and

  WHEREAS, pursuant to 21 U.S.C. § 853(n)(7), the United States shall have clear

title to any forfeited property if no petitions for a hearing to contest the forfeiture

have been filed within thirty (30) days of final publication of notice of forfeiture as set

forth in 21 U.S.C. § 853(n)(2);

  NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

All right, title, and interest in the Forfeited Funds is hereby forfeited and vested in

the United States of America, and shall be disposed of according to law.

  1.   Pursuant to 21 U.S.C. § 853(n)(7), the United States of America shall and is

hereby deemed to have clear title to the Forfeited Funds.

  2.   The United States Marshals Service (or its designee) shall take possession of

the remaining Forfeited Funds and dispose of the same according to law, in accord-

ance with 21 U.S.C. § 853(h).

  3.   The Clerk of the Court shall forward four certified copies of this Final Order of

Forfeiture to Assistant United States Attorney Alexander J. Wilson, Co-Chief, Money

Laundering and Transnational Criminal Enterprises Unit, United States Attorney’s




                                            5
         Case 7:15-cr-00816-NSR Document 53 Filed 01/04/21 Page 6 of 6




Office, Southern District of New York, One St. Andrew’s Plaza, New York, New York

10007.

Dated: New York, New York
       January 4, 2021

                                           SO ORDERED:

                                           ____________________________________
                                           HONORABLE NELSON S. ROMÁN
                                           UNITED STATES DISTRICT JUDGE




                                       6
